Title: To George Washington from Henry Knox, 14 July 1794
From: Knox, Henry
To: Washington, George


               
                  sir
                  8 oClock P.M. 14 July 1794
               
               I have the honor to submit a letter from General Chapin just received by Express from Pittsburg, and what was dated at Fort La Beuf 26th June, There are two enclosures the first of which are the proceedings of the six nations at Buffaloe Creek, and the other an Answer of Capt. Denny and Mr Ellicot.  I have the honor to be with perfect respect sir your obedien<t> Servant
               
                  H. Knox
               
            